Judge Guffy’s
specially concurs:
I concur in the reversal of the judgment herein, but I do not concur in so much of the opinion as holds valid an ordinance submitting to a vote as one proposition the two objects named, viz. park and sewer bonds. It is provided in the charter of Louisville, in section 2777, Kentucky Statutes, that “no ordinance shall embrace more than one subject, and that shall be expressed in its title.” If sewers and parks are not different subjects, it is hard to conceive of what would be different subjects or objects. The provision quoted is similar to the provision of the Constitution, and both were adopted for a wise and proper purpose; and, as I think, the main purpose was to require every act to stand or fall upon its awn merits, and, if there ever can be a case in which the provision in question ought to be enforced, it is in regard to such ordinances and propositions as the ones under consideration.
I think the ordinance is utterly void, and the vote .cast upon the subjects a nullity.